Judgment unanimously modified, on the law and facts, by reducing the amount of the award to- $13,600, and as modified, affirmed, without costs of this appeal to either party. Certain findings of fact disapproved and reversed and new findings made. Memorandum: The award of consequential damages in the amount of $25,400 was based on damages resulting from taking of claimants’ land and the taking of lands on both sides of claimants’ premises. Claimants were not entitled to consequential damages resulting from taking of their neighbors’ lands. (Campbell v. United States, 266 U. S. 368, 377; Matter of New York, West Shore & Buffalo Ry. Co., 101 N. Y. 685; Boyd v. United States, 222 F. 2d 493.) The amount awarded for consequential damages should, therefore, be reduced to the amount sustained as a result of the taking of claimants’ land which we find to be $12,000. This amount added to direct damages of $1,600 found by the trial court shows that the total damages sustained by claimants amount to $13,600. (Supplemental argument on appeal by State from a judgment of the Court of Claims for claimants.) Present — Williams, P. J., Bastow, Henry, Noonan and Del Veeehio, JJ.